Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    January 28, 2015

The Court of Appeals hereby passes the following order:

A15D0216. IN THE INTEREST OF: L. E., A CHILD (MOTHER).

       In September 2014, the juvenile court entered an order terminating the parental
rights of the mother of L. E. The mother filed a timely motion for new trial, which
she later moved to dismiss. On November 21, 2014, the juvenile court entered an
order dismissing the motion for new trial. On December 30, 2014, the mother filed
this application for discretionary appeal. We lack jurisdiction.
       An application for discretionary appeal must be filed within 30 days of the
order on appeal. OCGA § 5-6-35 (d). “When a motion for new trial . . . has been
filed, the application shall be filed within 30 days after the entry of the order granting,
overruling, or otherwise finally disposing of the motion.” The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Because the mother filed her application 39 days after entry of the
order disposing of her motion for new trial, the application is untimely, and it is
therefore DISMISSED for lack of jurisdiction.

                                          Court of Appeals of the State of Georgia
                                                                               01/28/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.